DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The IDS filed 1/18/2022 has been fully considered.  The claims remain allowable as previously indicated in the Notice of Allowance issued 12/9/2021.  

Allowable Subject Matter
3.	Claims 1-4, 9-12 and 19-20 are allowed.  Please note the prior Notice of Allowance issued 12/9/2021 included an Examiner’s Amendment and reasons for allowance which are not repeated here.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729